Citation Nr: 0204888	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected headache condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to July 
1976 and from July 1986 to July 1990.  

This appeal initially came to the Board on appeal from a 
November 1999 rating decision that granted service connection 
and assigned a noncompensable rating for a headache disorder, 
effective on September 27, 1996.  

The Board remanded this matter to the RO for additional 
development of the record in February 2001.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims, (hereinafter, the "Court"), 
between increased rating claims and disagreements with the 
ratings assigned after initial evaluation in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue as stated on the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the issue on appeal has been obtained; the veteran has 
been informed of the information and evidence necessary to 
adjudicate her appeal.  

2.  The service-connected headaches are characterized as 
being of a mixed tension and vascular nature and are shown to 
be severe and to occur on a daily basis; they are not shown 
to be prostrating.  



CONCLUSION OF LAW

The criteria for the assignment of 10 percent rating, but not 
greater, for the service-connected headache condition have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.124a including Diagnostic Codes 8045, 
8100, 4.130 including Diagnostic Code 9304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VCAA

As noted in the remand in February 2001, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective on November 9, 2000.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The record shows that 
the veteran was notified of the decisions of the RO.  The 
Statement of the Case and subsequent Supplemental Statements 
of the Case also informed the veteran that medical evidence 
regarding the current degree of disability was needed to 
substantiate her claim.  

After review of the record, the Board concludes that the 
discussions in the rating decision, Statement of the Case, 
Supplemental Statement of the Case and letters sent to the 
veteran informed her of the information and evidence needed 
to substantiate her claims and complied with VA's 
notification requirements in this case.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid her claims.  

The RO has requested all relevant records identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.

Additionally, the veteran was afforded a VA examination in 
September 2001 in order to evaluate the severity of the 
service-connected headache condition.  

Although VA has a duty to assist the veteran in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Thus, in the circumstances of this case, another Remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As VA has satisfied its duties 
to notify and to assist the veteran in this case, further 
development and further expending of VA's resources is not 
warranted.  

For the reasons set forth hereinabove, the Board finds that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of her claims. 

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that she is not prejudiced by this decision. Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  


II.  Service-connected headache condition

A careful review of the record shows that the veteran 
reported being pulled by the left arm while running for one 
half mile during service and experiencing left sided numbness 
after this incident.  Service connection for cervical strain 
was established in an August 1997 decision.  

Service connection for a headache condition, as secondary to 
the veteran's cervical strain disability, was established in 
a November 1999 rating decision.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 8100.  

The veteran contends, in essence, that her service-connected 
disability is more severe than currently evaluated in that 
her headaches are prostrating in nature.  

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155, 
and utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 8100, the Schedule permits the 
assignment of a 10 percent rating where characteristic 
prostrating migraine headache attacks occur, on average once 
in 2 months over the last several months.  

A 30 percent rating is warranted where characteristic 
prostrating attacks occur, on average, once a month.  

The maximum rating of 50 percent may be assigned when the 
evidence shows that the veteran suffers from very frequent 
migraine attacks which are completely prostrating and 
prolonged, and which are productive of severe economic 
adaptability.  38 C.F.R. § 4.124a including Diagnostic Code 
8100.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (hereinafter the 
"Court") held that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In this regard, the Board notes that Diagnostic Code 8045 
provides criteria for the evaluation of brain disease due to 
trauma.  Those criteria provide that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  

This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in absence of a 
diagnosis of multi-infract dementia associated with brain 
trauma.  

On VA examination in February 1998, the veteran reported that 
her headaches were predominantly left sided and started in 
the neck region radiating to the top of her head.  She 
indicated that headaches occurred on a daily basis and were 
an 8 on a scale of 10.  She reported that she took Tylenol 
for the headaches.  

The examination showed tenderness with spasms in the 
paraspinal muscles of the cervical spine.  The spasms were 
predominantly on the left paraspinal muscles and were 
moderate at the time of examination.  The diagnoses included 
that of headaches, cervicogenic, or arising from pathology in 
the neck caused headaches, frequency as described 
hereinabove.  

In December 1999, the veteran asserted that she experienced 
headaches that came from the base of her neck and left 
shoulder.  She indicated that she felt drained from the 
constant headaches.  She indicated that she took at least 12 
acetaminophen tablets a day and that did not fully relieve 
her headaches.  She indicated that she had full-blown 
headaches that lasted almost the entire day, that were 
exhausting and overwhelming to her, and that she considered 
to be prostrating.  

This case was next remanded to the RO for additional 
development in February 2001.  The veteran was afforded 
another VA examination in September 2001, and recent 
treatment records were associated with the claims folder.  

The report of the September 2001 VA examination reveals that 
the examiner conducted a thorough and contemporaneous 
examination with a review of the claims folder and treatment 
notes, responded to the remand request, and determined that 
the veteran's headaches started in the cervical spine region, 
predominately on the left side, and radiated to the top of 
her head.  

The VA examiner reported that the headaches occurred daily 
and were rated between 6.0 and 6.5 on a scale of one to 10.  
There was no photophobia or history of nausea or vomiting.  

The examiner also specifically concluded that the veteran's 
headaches were not prostrating, and that the veteran was able 
to work through these headaches.  

The VA treatment records show that the veteran was seen for a 
neurological follow up in November 2001.  Those records 
indicate that she was being treated for neck and back pain 
and note her complaints of chronic headache type pain.  

The examiner reported that the headaches were constant and 
severe (8/10), started in the left side of the neck and then 
became bifrontal in location.  The veteran reported having 
disorientation and difficulty in staying focused, but denied 
blackout, presyncope or actual sense of motion.  

The examiner noted that, although the veteran reported having 
nausea and two instances of vomiting, it was not clear if 
this was related to her headaches.  

After an examination, the examiner assessed the veteran with 
left sided and bifrontal headaches, of a questionable mixed 
tension and vascular nature, occurring in association with 
chronic neck pain and stiffness.  

First, the Board notes that the September 2001 VA examiner 
specifically determined that the veteran's headache 
disability was not productive of prostrating attacks.  

Because prostrating attacks is a key criterion for evaluating 
migraine headache disability pursuant to Diagnostic Code 
8100, the Board determines that Diagnostic Code 8100 is not 
for application in this case.  As indicated hereinabove, the 
veteran has not been reported as suffering from migraine 
headaches.  

However, the Board determines that the service-connected 
disability picture manifested by daily and severe headaches 
related to her chronic neck pain and stiffness, warrants the 
assignment of a 10 percent rating under the provisions of 
Diagnostic Code 8045 by analogy.  

Specifically, that code provides that purely subjective 
complaints such as headaches will be evaluated as 10 percent 
disabling under Diagnostic Code 9304.  

The Board determines in this regard that the functions 
affected, anatomical localization and symptomatology 
described under Diagnostic Code 8045-9304 are closely 
analogous to the veteran's subjective headache disability, 
which was incurred following an injury in service, see 
38 C.F.R. § 4.20.  

However, the Board determines that a rating higher than 10 
percent is not for application in this case.  There is no 
evidence of a diagnosis of multi-infract dementia so that a 
greater rating would apply under Diagnostic Code 9304.  

Thus, in the Board's view, the evidence demonstrates clinical 
manifestations which support the assignment of a 10 percent 
rating for the veteran's service-connected headache 
disability.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected headache disability 
as prescribed by the Court in Fenderson, supra.

The Board finds in this regard that the veteran's service-
connected headache disability is shown by the evidence to 
have warranted the assignment of a 10 percent rating during 
the entire course of this appeal.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected disability, 
then an extraschedular evaluation will be assigned.

In this case, the Board finds no evidence for further action 
on this question.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

That is, the Board finds no basis in the record to establish 
that the service-connected headache disability alone caused 
marked interference with the veteran's employment or 
necessitated frequent periods of hospitalization.  

Lastly, the Board has carefully reviewed the entire record; 
however, the evidence is not shown to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b).



ORDER

An increased rating of 10 percent for the veteran's service- 
connected headache condition is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

